Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-4 and 6-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Vaughan, A Novel Machine Learning Classifier Based on a Qualia Modeling Agent (QMA), Doctoral Thesis, Air Force Institute of Technology, 2016, pp. 1-205 in its entirety. Specifically:

Claim 1
           Claim 1's ''during a training phase of operation, training a machine learning model using first training data having a first classification;'' is anticipated by Vaughan, page 67, first full paragraph, where it recites:

…which is not observed but can be learned from the training data, which consists of pairs {xi; yi}…

           Claim 1's ''during the training phase of operation, training the machine learning model using second training data having a second classification, the second classification being different than the first classification;'' is anticipated by Vaughan, page 70, first full paragraph, where it recites:

For each data set all of the samples were randomly structured into separate partitions of equal size. Different subsets of the partitions were identified as training, validation, and testing partitions to create one test run.



At the end of the training (validation) process the (smallest) k, with the least misclassification errors, is selected for the testing phase.

           Claim 1's ''if the input sample is determined to belong to the second classification, the machine learning model outputting a notification; and'' is anticipated by Vaughan, page 111, last full paragraph, where it recites:

At the end of the training (validation) process the (smallest) k, with the least misclassification errors, is selected for the testing phase.

           Claim 1's ''if the input sample is determined to belong to the first classification, the machine learning model predicting a property of the input sample.'' is anticipated by Vaughan, page 77, last full paragraph, where it recites:

QMA is order-dependent when it is used as an incremental learning algorithm or when the target 

Claim 2
           Claim 2's ''The method of claim 1, wherein the input sample belongs to the first classification if the input sample has a predetermined property, and the input sample belongs to the second classification if the input sample lacks the predetermined property.'' is anticipated by Vaughan, page 77, last full paragraph, where it recites:

QMA is order-dependent when it is used as an incremental learning algorithm or when the target variable does not remain constant in the test samples. Each incoming training sample potentially contributes to the inference (predictive function) for each subsequent test sample. Each incoming test sample potentially contributes to the inference (predictive function) for any subsequent test sample in which the target variable differs.

Claim 3


This dissertation proposes a novel distance measure developed from hypernetwork theory measures of eccentricity, ... A proposed area of future research is comparative analysis of dQ with other binary distance measures, given select performance criteria, such as improved classification accuracy, consistency or outlier identification.

	The prior art distance measure is a method of “outlier identification”.

Claim 4
           Claim 4's ''during the training phase, training the first machine learning model using the first training data;'' is anticipated by Vaughan, page 111, last full paragraph, where it recites:

At the end of the training (validation) process the (smallest) k, with the least misclassification errors, is selected for the testing phase.

	Training is iterative. Each new state of the classifier is, in fact, a new classifier.

           Claim 4's ''during the training phase, training the second machine learning model using the second training data, wherein the second classification is an inlier/outlier classification; '' is anticipated by Vaughan, page 111, last full paragraph, where it recites:

At the end of the training (validation) process the (smallest) k, with the least misclassification errors, is selected for the testing phase.

	Training is iterative. Each new state of the classifier is, in fact, a new classifier. Further, it is anticipated by Vaughan, page 91, last full paragraph, where it recites:

This dissertation proposes a novel distance measure developed from hypernetwork theory measures of eccentricity, ... A proposed area of future research is comparative analysis of dQ with other binary distance measures, given select performance criteria, such as improved classification accuracy, consistency or outlier identification.

	The prior art distance measure is a method of “outlier identification”.



At the end of the training (validation) process the (smallest) k, with the least misclassification errors, is selected for the testing phase.

	Training is iterative. Each new state of the classifier is, in fact, a new classifier. Further, it is anticipated by Vaughan, page 91, last full paragraph, where it recites:

This dissertation proposes a novel distance measure developed from hypernetwork theory measures of eccentricity, ... A proposed area of future research is comparative analysis of dQ with other binary distance measures, given select performance criteria, such as improved classification accuracy, consistency or outlier identification.

	The prior art distance measure is a method of “outlier identification”.

Claim 6
           Claim 6's ''The method of claim 1, wherein the notification comprises one of a randomly generated output value or an error notification.'' is anticipated by Vaughan, page 110, first full paragraph, where it recites:

Due to the manually expensive process of running the various models, compiling and reporting the results, a moderate k value of 5 was selected for this research. In order to reduce variance, while not increasing bias, the entire process was repeated with the data set re-randomized.

Claim 7
           Claim 7's ''The method of claim 1, wherein the first training data is characterized as being normal training data for training the machine learning model to perform a first task, and wherein the second training data is characterized as being abnormal training data that is for training the machine learning model to perform a second task, the second task being unrelated to the first task.'' is anticipated by Vaughan, page 111, last full paragraph, where it recites:

At the end of the training (validation) process the (smallest) k, with the least misclassification errors, is selected for the testing phase.



This dissertation proposes a novel distance measure developed from hypernetwork theory measures of eccentricity, ... A proposed area of future research is comparative analysis of dQ with other binary distance measures, given select performance criteria, such as improved classification accuracy, consistency or outlier identification.

	The prior art distance measure is a method of “outlier identification”.

Claim 8
           Claim 8's ''The method of claim 1, wherein the machine learning model is provided as a service and stored remotely from a user.'' is anticipated by Vaughan, page 10, last full paragraph, where it recites:

This dissertation proposes that a machine learning (ML) classifier is analogous to an intelligent agent, and all variables (target and predictive) are analogous to the important details of experiences that have been stored in the agent's memory. The intelligent agent does not know a priori what future experiences will require cognitive inference (pattern-completion), therefore it is reasonable to expect that 

	Applicant did not define the term remote. Any distance satisfies.


















Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 MAR 2022